Citation Nr: 0739966	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  07-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for vertigo (also 
claimed as a middle ear condition). 

2.  Entitlement to a disability evaluation greater than 60 
percent for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board is remanding the claim for service connection for 
vertigo to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.

A substantive appeal (VA Form 9 or equivalent statement) may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Withdrawal may be by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).  Here, in a statement 
accompanying his August 2007 substantive appeal, the veteran 
stated, "[a]fter counseling by the VA's examiner, and with 
the criteria set forth in the DSM IV, I feel that I am not 
eligible for PTSD at this time.  Therefore, I withdraw my 
claim for PTSD."  So this claim is no longer at issue.  


FINDINGS OF FACT

1.  The veteran has level XI hearing loss in his right ear 
and level VII hearing loss in his left ear.  

2.  The veteran's service-connected disability does not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in July 2006, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued that VCAA notice letter prior to 
the September 2006 adverse determination on appeal, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  The July 2006 VCAA letter specifically asks 
the veteran to provide any evidence in his possession that 
pertains to the claims.  Id., at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  See, too, Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (indicating any 
error in the provision of VCAA notice, concerning any element 
of a claim, is presumed prejudicial and must be rebutted by 
VA by showing the error was harmless).

Here, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

Note also that the July 2006 letter informed the veteran of 
the disability rating and effective date elements of claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
the reports of his VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran underwent a VA audiology examination in August 
2006.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

105
100
95
95
LEFT

65
80
85
85

The average puretone threshold was 99 in the right ear and 79 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and 98 
percent in the left ear.  

During the August 2006 VA audiological examination, the 
veteran reported that his situation of greatest difficulty 
was hearing very little without his hearing aid.  That was a 
description of the effect of his disability on his daily 
activities.  38 C.F.R. § 4.10.  See also Martinak v. 
Nicholson, No. 05-1195 (U. S. Vet. App. August 23, 2007).  

If the veteran's puretone threshold at each of the four 
specified frequencies is 55 decibels or more, the Roman 
numeral value is determined using both Table VI and VIa, 
whichever results in a higher numeral value.  38 C.F.R. 
§ 4.86(a) (discussing exceptional patterns of hearing 
impairment). 

The veteran's puretone thresholds meet the standard for an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a) in both ears.  Applying the results of that August 
2006 examination to Table VI of the VA regulations yields a 
Roman numeral value of XI in the right ear and II in the left 
ear.  Applying the Roman numeral values to Table VIa yields a 
Roman numeral value of X in the right ear and VII in the left 
ear.  Therefore, the result from Table VI will be used to 
calculate his disability in his right ear and result from 
Table VIa will be used to calculate his disability in his 
left ear.  

Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss warrants a 60 
evaluation, and not more.  Therefore, the claim must be 
denied.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the VA audiology examiner stated in 
August 2006 that the veteran was not unemployable because of 
his bilateral hearing loss - so long as he wore his hearing 
aids.  

TDIU Claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has one service connected disability - bilateral 
hearing loss, evaluated as 60-percent disabling.  Therefore, 
the threshold minimum rating requirement of § 4.16(a) is met.

As already alluded to, the veteran had a VA audiology 
examination in August 2006, and the evaluating audiologist 
concluded the veteran was employable so long as he wore his 
hearing aids.  

There is no medical evidence of record refuting this opinion, 
that is, indicating the veteran is unable to secure 
substantially gainful employment because of the severity of 
his service-connected bilateral hearing loss.  

In a statement accompanying his August 2007 substantive 
appeal, the veteran stated that he left his job in sales 
because the owner of the company passed away.  In 1992, he 
moved to Mississippi to care for his aunt, who was in poor 
health.  He had retired from the work force at that time.  He 
stated that he filed a claim for a TDIU because he did not 
plan on seeking employment since he was over age 65.  He 
requested that the RO evaluate his claim based on his 
previous employment, to determine if he "could have had a 
better chance of gainful employment for a position with 
retirement benefits since in many cases [he] was not 
considered because [he] had a hearing disability."  Keep in 
mind a TDIU is to compensate veterans who are unable to work 
due to their service-connected disabilities.  A TDIU is 
unwarranted when the veteran is simply unable to obtain 
specific positions, such as ones with certain types of 
benefits.  That is more a matter of electing not to work in 
certain jobs, rather than being unable to.

The Board also finds no basis for an extra-schedular award of 
a TDIU under 38 C.F.R. § 4.16(b) and § 3.321(b)(1).  The 
Board cannot conclude the veteran is unemployable solely due 
to his service-connected disability, and therefore cannot 
grant an extraschedular TDIU evaluation.  There is simply 
insufficient evidence to conclude he is incapable of 
obtaining and maintaining substantially gainful employment if 
only his service-connected bilateral hearing loss is 
considered.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantial gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in 
accordance with 38 C.F.R. § 3.321, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of their service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Under 38 C.F.R. 
§ 4.16(b), the rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all factors having a bearing on this issue.  Here, 
as mentioned, the veteran satisfies the threshold minimum 
rating requirement of § 4.16(a) - therefore need not refer 
to § 4.16(b), and the VA examiner determined the veteran was 
not unemployable on account of his bilateral hearing loss, 
albeit so long as he utilizes his hearing aids.  Thus, 
§ 3.321(b)(1) is not for application either and the Board 
need not refer this case to Compensation and Pension Service 
for this special consideration.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and VAOPGCPREC 
6-96.

There is no disputing the veteran's service-connected 
bilateral hearing loss interferes with some types of work.  
But there is no indication this disability, alone, would 
prevent him from obtaining other types of work that is 
nonetheless still substantially gainful.  As the Court has 
stated, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough. Id.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  In this 
case, the veteran does not seek employment because he is over 
age 65.  This provides evidence against his claim.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, the veteran has not worked in 
several years.  However, this fact, in and of itself, does 
not provide a basis to conclude his service-connected 
disability caused his unemployment since there is evidence 
expressly indicating he is employable so long as he wears his 
hearing aids.  Accordingly, the weight of the evidence is 
against his claim for TDIU under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service-connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disability alone, and the evidence on file has been found to 
provide probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a TDIU.  There is no 
reasonable doubt to resolve in his favor in this 
circumstance.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for a rating higher than 60 percent for bilateral 
hearing loss is denied.  

The claim for a TDIU also is denied.  




REMAND

In an August 2007 statement, the veteran requested a VA 
examination for vertigo.  The Board agrees an examination is 
needed to decide this claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

In a statement accompanying his August 2007 substantive 
appeal, the veteran stated that he has had vertigo since 
1965, and that it occurred occasionally.  There is no medical 
evidence of record showing he has a current diagnosis of 
vertigo.  But while he is incompetent to make this medical 
diagnosis, he is competent to state that he has experienced 
symptoms suggestive of this condition for many years - such 
as imbalance.  Barr, 21 Vet. App. 303.  In his August 2007 
statement, he described "problems with heights," climbing 
ladders, and said he became dizzy when stopping or moving his 
head.  He stated that periods of dizziness lasted for 10to 20 
seconds.  

The veteran's service medical records (SMRs) show that he had 
vertigo while in the military, after undergoing right ear 
surgery in January 1963.  In March 1963, he reported 
experiencing dizziness when laying down.  In August 1963, he 
was treated for "sudden onset of sensation of room spinning 
around" and the military doctor noticed the veteran had a 
history of vertigo since the surgery.  In March 1965 the 
veteran complained of episodic dizziness since his surgery.  
A December 1965 treatment record stated he had intermittent 
vertigo.  In February 1966 he was evacuated by air to a 
hospital for frequent dizziness and blacking out due to right 
ear surgery.  A July 1967 medical board report noted that he 
had vertigo in 1965, but that it eventually resolved.  Then 
in September 1970, his extension of enlistment physical noted 
that he had vertigo due to middle ear surgery.  Also in 
September 1970, a treatment record stated that his vertigo 
"never completely abated."  Finally, his examination for 
transferring to the reserves stated that he had vertigo 
during strenuous activity.  

The veteran's statements regarding his current symptoms, 
along with the significant amount of evidence in his SMRs, 
are sufficient to trigger the need for a VA examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to (1) determine whether he 
has vertigo and (2) if he does, to obtain 
a medical nexus opinion indicating 
whether this condition is at least as 
likely as not attributable to his 
military service - including, in 
particular, whether it was caused by the 
middle ear surgery he had during service 
in January 1963.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  The examiner must 
discuss the rationale of the opinions, 
whether favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, he or she should expressly 
indicate this.

The claims file, including a complete 
copy of this remand (discussing the 
relevant complaints and treatment during 
service, etc.) must be made available to 
the examiner for consideration of the 
veteran's pertinent medical history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


